Exhibit No. 32.1 MCPI, Inc. File No.333-173873 Form 10-K For the year ended December 31, 2015 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of MCPI, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, R. Wayne Duke, Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 1, 2016 By: /s/ R. Wayne Duke R. Wayne Duke Chief Executive Officer and Financial Officer A signed original of this written statement required by Section 906 has been provided to MCPI, Inc. and will be retained by MCPI, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
